DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to Applicant's Amendment and Remarks, filed 20 May 2021, and Applicant's Supplemental Amendment and Remarks, filed 10 Sep 2021. Claim 29 is amended to change the scope and breadth of the claim, and withdrawn claims 40-43 are canceled.

This application is a domestic application, filed 17 Nov 2020; and claims benefit as a CON of 16/703397, filed 04 Dec 2019, issued as PAT 10849324, which claims benefit as a DIV of 15/966088, filed 30 Apr 2018, now abandoned; and claims benefit of provisional application 62/492131, filed 29 Apr 2017.

Claims 29-38 are pending in the current application and are allowed herein.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Rejections Withdrawn
Applicant’s Amendment, filed 20 May 2021 and 10 Sep 2021, with respect that claims 29-31 and 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Rocabayera Bonvila (US 2010/0330136, published 30 Dec 2010, of record) in view of Hayes (Hayes, M.L., J. Dent. Res., 1984, 63(1), p2-5, of record) and Urgell Beltran et al.  has been fully considered and is persuasive, as amended claim 29 recites the particular weight ratio of dibasic amino acid salt: a sugar ester of a fatty acid, amount of dibasic amino acid salt, or amount of sugar ester of a fatty acid. Applicant's remarks are persuasive that upon closer reconsideration of the combined teachings of Rocabayera Bonvila in view of Hayes and Urgell Beltran et al. the closest prior art does not provide guidance for selecting the particular weight ratio of dibasic amino acid salt: a sugar ester of a fatty acid and amount of dibasic amino acid salt or sugar ester of a fatty acid as instantly claimed. 
This rejection has been withdrawn. 

Applicant’s Amendment, filed 20 May 2021 and 10 Sep 2021, with respect that claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Rocabayera Bonvila (US 2010/0330136, published 30 Dec 2010, of record) in view of Hayes (Hayes, M.L., J. Dent. Res., 1984, 63(1), p2-5, of record) and Urgell Beltran et al. (US 8,388,986, issued 05 Mar 2013, of record) as applied to claims 29-31 and 34-38, and further in view of Prencipe et al. (US 2005/0031551, published 10 Feb 2005, of record) has been fully considered and is persuasive, as amended claim 29 recites the particular weight ratio of dibasic amino acid salt: a sugar ester of a fatty acid, amount of dibasic amino acid salt, or amount of sugar ester of a fatty acid. As detailed above, Applicant's remarks are persuasive that upon closer reconsideration of the combined teachings of Rocabayera Bonvila in view of Hayes and Urgell Beltran et al. the closest prior art does not provide guidance for selecting the weight ratios or amounts as recited in the claim.
This rejection has been withdrawn. 



Conclusion
Claims 29-38 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531.  The examiner can normally be reached on Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JONATHAN S LAU/Primary Examiner, Art Unit 1623